Citation Nr: 0706554	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from June 1946 to April 1949.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In February 2005 the Board received a letter from the 
appellant indicating that her former representative, E.C., 
had withdrawn from the case and that she had retained a new 
representative, K.L.  As a declaration of appointment for the 
new representative had not been received, the Board sent the 
appellant a letter in September 2005, advising her that a 
declaration of appointment must be submitted if she desired a 
new representative.  She then sent in a copy of an October 
2005 letter to K.L., showing that she had sent K.L. VA Form 
21-22a (Appointment of individual as claimant's 
representative) and asked K.L. to sign the form and become 
her representative.  The Board subsequently contacted K.L. 
and received notice from her that she was not acting as 
appellant's representative.  In an April 2006 letter the 
Board once again contacted appellant and gave her the option 
of appointing a Veteran's Service Organization (VSO) as her 
representative, or of designating another private 
representative.  She was provided with a list of VSOs, with a 
notation showing the VSOs that have offices at the Board.  In 
response, the appellant designated the National Veteran's 
Organization of America (NVOA), which is located in Victoria, 
Texas and does not have an office at the Board, as her 
representative.  Consequently, the Board sent the appellant a 
follow-up letter in September 2006, specifically advising her 
of the two VSOs that have offices in the Philippines (and 
also at the Board) in order that she might have the 
opportunity to choose a representative to whom she would have 
easier access, if she so desired.  On September 30, 2006, the 
appellant appointed VFW, one of the VSOs with offices at the 
Board and in the Philippines, as her representative.  VFW 
subsequently accepted the representation and filed an 
informal hearing presentation.  On March 1, 2007, the case 
was advanced on the Board's docket.       
FINDINGS OF FACT

1.  A May 2002 Board decision denied service connection for 
the cause of the veteran's death based essentially on a 
finding that there was no relationship between the pulmonary 
disability that caused the veteran's death and his active 
service.   

2. Evidence received since the May 2002 Board decision does 
not tend to show that the veteran's death-causing upper 
respiratory disability was related to service or that a 
service connected disability caused or contributed to cause 
the veteran's death; does not relate to an unestablished fact 
necessary to substantiate the claim; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the May 2002 Board decision is not 
new and material; and the claim of service connection for the 
cause of the veteran's death may not be reopened.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5108, 7104 ((West 2002 & Supp. 
2005)); 38 C.F.R. § 3.156(a), 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in November 
2003 explained what the evidence must show to substantiate 
her claim for service connection for the cause of death.  It 
specifically instructed her that since her claim for service 
connection for cause of death had been subject to a previous 
final denial, in order for her to reopen her claim, she 
needed to submit new and material evidence.  The letter then 
provided the applicable regulatory definition of new and 
material evidence and essentially informed the appellant what 
she needed to show to reopen her claim for service connection 
for the cause of death (by indicating that she would need to 
show that the veteran received continuous treatment for upper 
respiratory disease from service to the time of his death), 
thus essentially satisfying the notice provisions applicable 
to new and material claims as provided by the U.S. Court of 
Appeals for Veteran's Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  While the letter may not have fully met 
every technical detail of the notice required by Kent, the 
Board finds that the appellant was not prejudiced by the 
notice provided.  Notably, in a subsequent October 2004 
letter, she indicated that she had stated her case completely 
and had no further new and material evidence to submit 
pertaining to the diseases that caused the veteran's death.  
Consequently, the only product of a remand to ensure complete 
technical compliance with the notice requirements of Kent 
would be unnecessarily delay of a decision on the merits. 

Additionally the November 2003 letter informed the appellant 
that VA was responsible for obtaining relevant records from 
any federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a federal agency but 
that it was still her responsibility to make sure that VA 
received relevant records.  In conjunction with advising the 
appellant of what the evidence needed to show to substantiate 
her claim,  the November 2003 letter also specifically asked 
her to submit or identify (for VA to obtain) any additional 
evidence that would qualify as new and material.  This was 
equivalent to advising the appellant to submit any evidence 
in her possession.  The May 2003 rating decision, a February 
2004 statement of the case (SOC) and an August 2004 
supplemental SOC explained what the evidence showed and why 
the appellant's claim was denied and provided the text of 
applicable regulations, including the regulations pertaining 
to the VCAA.  
Although the appellant was not provided notice regarding 
criteria for effective dates of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)) such notice would only 
be relevant if the benefit sought were being granted. 

While complete VCAA notice was not given prior to the rating 
decision on appeal, the appellant has had sufficient 
opportunity to respond after notice was given and the claim 
was readjudicated after VCAA notice was given.  She is not 
prejudiced by any notice timing deficiency because any such 
deficiency early in the process was cured by her having a 
full opportunity to participate in the adjudication/appeals 
process after notice was given.  No further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent medical 
treatment.  The appellant has not identified any additional 
evidence pertinent to her claim.  The duty to assist by 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  VA has met its assistance obligations.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

The appellant's claim of service connection for the cause of 
death was most recently denied by the Board in May 2002 (and 
her motion for reconsideration was denied in March 2003).  
She did not appeal this decision and it became final.   
Evidence of record at the time of the May 2002 denial 
included a record of the veteran's service, private records 
of treatment and hospitalization for the veteran, the 
veteran's April 1994 death certificate, 1997 affidavits from 
appellant's sister and a friend of the veteran, and letters 
and statements from the appellant. 

The private medical records generally show that the veteran 
received treatment for upper respiratory problems including 
chronic obstructive pulmonary disease (COPD), bronchitis, 
emphysema and bronchial asthma from 1978 until 1994.  The 
service record shows that he served in Guam for approximately 
two years.  The death certificate shows that the veteran died 
on April 1994 from respiratory failure, with antecedent 
causes of COPD, predominantly emphysema.  The letters and 
statements from the appellant essentially contended that the 
veteran's respiratory problems were incurred during his 
service in Guam under harsh weather conditions.  Affidavits 
from appellant's sister and the veteran's friend indicated 
that the veteran told them that his respiratory illness 
resulted from his tour of duty in Guam.

Evidence received since the Board's May 2002 denial includes 
copies of previously submitted medical records documenting 
the veteran's upper respiratory problems and additional 
letters and statements from the appellant arguing that the 
veteran's death from respiratory disease was related to his 
service.  In her April 2003 claim to reopen, the appellant 
contended that the evidence she had submitted showed that the 
veteran had upper respiratory disease in service.  She also 
indicated that a medical opinion from the veteran's early 
treating doctors showing a relationship between service and 
the death causing upper respiratory disease could not be 
obtained as these doctors had either died or moved away and 
thus were unavailable.  In her September 2003 notice of 
disagreement, the appellant argued that the existing evidence 
of record was sufficient to show service connection as the 
affidavits from her sister and the veteran's friend and her 
own recollections clearly showed that the veteran had already 
developed respiratory problems by the time when he was 
separated from service.  

III.  Analysis

As mentioned above, appellant's claim of service connection 
for cause of death was most recently denied by the Board in 
May 2002.  She was properly notified of the Board decision 
and of her appellate rights, and she did not appeal it.  
Accordingly, it is final.  38 U.S.C.A. § 7104.  Generally, 
when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.
38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in April 
2003), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers. "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The May 2002 Board decision denied service connection for the 
cause of the veteran's death because there was no competent 
(medical) evidence showing a nexus between the respiratory 
disorder that caused the veteran's death and his active 
military service.  Consequently, in order for newly submitted 
evidence to relate to the unestablished fact necessary to 
substantiate the claim, and to be new and material, it would 
have to be competent evidence tending to show there indeed 
was such a nexus.  Notably, copies of previously submitted 
medical records are not new evidence.  The appellant's own 
arguments and statements are essentially reiterations of 
those previously made, and are cumulative.  Furthermore, 
because she is a layperson, her own statements of her beliefs 
are not competent evidence of a medical nexus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  She argues that 
medical evidence she had submitted previously (and presents 
again in copies) had established a nexus between the 
veteran's death-causing disability and his service.  
Essentially, that is an argument for a different 
determination based on the facts before the Board in May 
2002.  However, the Board's May 2002 decision based on those 
facts is final, and may not be revised at this point absent 
clear and unmistakable error.  See 38 U.S.C.A. § 7104.  

The additional evidence received since the May 2002 Board 
decision that denied service connection for the cause of the 
veteran's death does not address an unestablished fact 
necessary to substantiate the claim, does not raise a 
reasonable possibility of substantiating the claim, and is 
not new and material.


ORDER

The appeal to reopen a claim for service connection for the 
cause of the veteran's death is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


